      Case 4:21-cv-01844 Document 1 Filed on 06/08/21 in TXSD Page 1 of 8




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

TIECIA AYERS,                                   §
                                                §
       Plaintiff,                               §
v.                                              §             CIVIL ACTION NO: ___________
                                                §
BERGQUIST LAW FIRM, PLLC,                       §
& DAVID W. BERGQUIST
                                                §
       Defendants.                              §


                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Tiecia Ayers files this Original Complaint against Defendants Bergquist Law
Firm, PLLC (“BLF”) and David W. Bergquist (“Bergquist”) and respectfully shows the Court the
following:

                                 I.     SUMMARY OF CASE

        1.       Plaintiff Ayers was hired as an attorney for BLF in 2018. BLF is owned and
managed by David W. Bergquist, with Terry McGovern, PLLC, and Jovani Diaz, LLC, as
managing members. BLF required its attorneys to work a minimum of 55 hours per week and on
weekends. Ayers performed very well as an associate attorney and received raises, promotions,
and increased supervisory responsibility. When Ayers suffered complications from her pregnancy
in late 2019 and early 2020, Bergquist’s treatment of her immediately changed. He denied her
leave as required under the Family Medical Leave Act and instead fired her after a series of harsh,
accusatory, and condescending emails. In BLF’s communications to the Texas Workforce
Commission and the Equal Employment Opportunity Commission, Bergquist and BLF trumped
up false allegations of Plaintiff’s poor performance to support their discriminatory treatment of
Plaintiff they claimed to “discover” only after her request to work from home due to her pregnancy-
related medical complications. Bergquist treated Plaintiff much more harshly than the one other
non-Black attorney Diaz, who suffered no complications in her pregnancy that would interrupt
Bergquist’s demanding work schedule for his lawyers. Rather than accommodate Plaintiff’s
medical needs, Defendant fired Plaintiff six days after she gave birth in violation of the Family
Medical Leave Act, 42 U.S.C. § 1981, Title VII of the Civil Rights Act, the Pregnancy
Discrimination Act, the Americans with Disabilities Act, and the Texas Labor Code Chapter 21.

                                        II.    PARTIES

       2.      Plaintiff Tiecia Ayers is a resident of Brazoria County.




                                                                                                 1
      Case 4:21-cv-01844 Document 1 Filed on 06/08/21 in TXSD Page 2 of 8




       3.       Defendant Bergquist Law Firm, PLLC is a domestic limited liability company
doing business in the State of Texas. The Firm may be served via its registered agent, David W.
Bergquist, 1333 West Loop S., Suite 1700, Houston, TX 77027; or via an officer, a managing or
general agent, or any other agent authorized by appointment or by law to receive service of process,
or wherever found.

       4.      Defendant David Bergquist is a resident of Harris County, Texas, and may be
served at 528 Buckingham Dr., Houston, TX 77024, or wherever found.


                            III.    JURISDICTION AND VENUE

        5.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §
1331 because it arises under the laws of the United States, specifically, the Family Medical Leave
Act, 29 U.S.C. § 2615(a)(1); sex/gender, pregnancy, and race discrimination as covered by Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, the Pregnancy Discrimination Act of Title
VII, 42 U.S.C. § 2000(e)(k), and 42 U.S.C. § 1981; and the Americans with Disabilities Act, 42
U.S.C. § 12101, et seq. The court has supplemental jurisdiction over Plaintiff’s related
employment discrimination claims brought under Texas Labor Code Chapter 21.

       6.      Venue is proper in this Court because a substantial part of the events or omissions
giving rise to Plaintiff’s claims occurred in the Southern District of Texas, and the unlawful
employment practices alleged in this case occurred in the Southern District of Texas.

                                         IV.     FACTS

       7.     Plaintiff Ayers obtained her Doctor of Jurisprudence degree from the University of
Houston in May 2017 while raising her son and working. In the first half of 2018, Plaintiff
commenced employment with Defendant. Plaintiff was one of approximately twenty-two (22)
attorneys employed with BLF and one of more than 50 employees working in the Houston office
of BLF. Although BLF employs at least 50 employees, it had no policy regarding the Family
Medical Leave Act (“FMLA”).

       8.       Plaintiff discovered that she was pregnant with her second child in the summer of
2019. Plaintiff’s supervisor, Jovanni Diaz (“Diaz”), was also pregnant. To Plaintiff’s knowledge,
both she and Diaz were the first, and only, attorneys to become pregnant at BLF. In September or
October 2019, Ayers notified Diaz and Bergquist that she was pregnant.

        9.      On December 31, 2019, Plaintiff went on bedrest for a few days, but continued to
work from home. When she returned to BLF, she began to report to attorney Joshua Daws
(“Daws”) because Diaz had her baby. Bergquist allowed Diaz to work from home after the birth.
On Tuesday, January 21, 2020, while prepping a client for a deposition, Plaintiff experienced
extreme nausea and dizziness. A co-worker rushed Plaintiff to the Emergency Room. Plaintiff was
prescribed antibiotics and antinausea medication.




                                                                                                  2
      Case 4:21-cv-01844 Document 1 Filed on 06/08/21 in TXSD Page 3 of 8




        10.     On Thursday, January 23, 2020, Plaintiff had bouts of vomiting. On Friday, January
24, 2020, Plaintiff’s doctor put her on long-term bedrest and an IV. On Monday, January 27, 2020,
Plaintiff went to BLF to collect her belongings so that she could work from home. Plaintiff hoped
to speak to Bergquist about plans for her workload, but Bergquist was in Dallas.

        11.    Plaintiff spoke to an interim supervisor who then spoke to Bergquist. In a series of
condescending and disrespectful emails, Bergquist told Plaintiff that she was not allowed to work
from home; and that Plaintiff’s associate and legal assistant could take care of Plaintiff’s work.
Plaintiff was hesitant because the associate was new, and she worried the associate wouldn’t be
able to handle Plaintiff’s caseload. Plaintiff pressed that she could continue to work from home.
Despite her multiple requests for this accommodation that he had provided to Diaz, Bergquist
denied her requests.

        12.    While Plaintiff was on leave, Plaintiff was notified by her assistant that Bergquist
was making comments and asking questions: Bergquist asked Plaintiff’s assistant if she liked
working for Plaintiff because he had “concerns”; Bergquist sent an email to all staff stating, in so
many words, that Plaintiff was incompetent because her associate didn’t perform a task well and
it was because Plaintiff trained her; Bergquist commented that Plaintiff wasn’t moving her cases
or doing anything; and that Plaintiff was giving all of her cases to the associate and not doing her
own work. None of these statements were true, and Plaintiff had never heard that Bergquist had
made such inquiries about Plaintiff before.

       13.     These implied allegations about Plaintiff’s work performance were clearly
unwarranted and false. Bergquist told Plaintiff, despite her attempts otherwise, not to perform work
while at home; and then punished and shamed Plaintiff for following his instructions while battling
pregnancy complications.

        14.    On February 5, 2020, five days after giving birth to her son, Plaintiff received a text
message from her associate advising that Bergquist was inquiring into her calendar and tasks. A
meeting was held to discuss concerns, but Plaintiff was not invited to attend or provide feedback
into any questions posed. Plaintiff tried to log in to her computer, but her access had been denied.

       15.      The following day, Bergquist terminated Plaintiff via email claiming she had failed
to comply with company policies. This is a blatant lie. Defendants terminated Plaintiff because she
required medical leave and accommodations. Defendants were put on notice that Plaintiff required
FMLA leave when she disclosed her pregnancy and medical complications, but it was never
offered to her. Defendants failed to accommodate Plaintiff by allowing her to work from home.

        16.     Additionally, Plaintiff was terminated due to sex/gender, race, pregnancy, and
pregnancy-related disability. BLF and Bergquist treated Plaintiff differently than her supervising
attorney, Diaz. Diaz gave birth in early 2020, but she did not have pregnancy complications.
Bergquist allowed her to work from home without issue and did not fire her. Bergquist terminated
Plaintiff but did not terminate Diaz. Plaintiff is African American while Diaz is not.

        17.     Bergquist and BLF contested Plaintiff’s request for unemployment benefits and
listed multiple falsehoods which evidence pretext: Plaintiff received her notice of termination via



                                                                                                    3
       Case 4:21-cv-01844 Document 1 Filed on 06/08/21 in TXSD Page 4 of 8




email on February 6, 2020, but Bergquist and BLF disclosed to the Texas Workforce Commission
(“TWC”) that her last day was January 27, 2020. This means that Defendants decided to terminate
Plaintiff, unbeknownst to her, three days after she was placed on bed rest. January 27th is also the
day that Plaintiff went to BLF to discuss her workload with Bergquist, but he was out of town.
Yet, Bergquist told the TWC that on January 27, 2020, Plaintiff failed to submit “a proper request
for time off along with a plan of action for her job responsibilities.” Also, Bergquist alleged that
Plaintiff failed to “respond to client phone calls and emails,” but Bergquist made it clear to Plaintiff
that she could not work from home. Bergquist made this quite clear when he removed Plaintiff’s
log in abilities. Bergquist and BLF also listed a number of other alleged infractions and oversights
to the TWC and EEOC, all of which are demonstrably false, and some of which resulted from their
own negligence in transitioning Plaintiff’s workload.

                                  V.      CAUSES OF ACTION

  A.     COUNT ONE AGAINST BLF– SEX, GENDER, RACE, AND PREGNANCY
DISCRIMINATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF
  1964, THE TEXAS COMMISSION ON HUMAN RIGHTS ACT, & 42 U.S.C. § 1981

        18.     Plaintiff incorporates by reference all of the above facts.

        19.    Title VII of the Civil Rights Act, and the Texas Labor Code, make unlawful an
employment practice when an employer fails or refuses to hire or discharges any individual, or
otherwise discriminates against any individual with respect to her compensation, terms, conditions,
or privileges of employment, because of such individual’s race, color, religion, sex, or national
origin. 42 U.S.C. § 2000e(a); Tex. Lab. Code § 21.051.

        20.    Section 1981 states: “[a]ll persons within the jurisdiction of the United States shall
have the same right…to make and enforce contracts, to sue, be parties, give evidence, and to the
full and equal benefit of all laws and proceedings for the security of persons and property as is
enjoyed by white citizens, and shall be subject to like punishment, pains, penalties, taxes, licenses,
and exactions of every kind, and to no other.” 42 U.S.C. § 1981(a).

        21.    To establish a case of gender or race discrimination based on circumstantial
evidence under these laws, Plaintiff must prove: (1) she was a member of a protected class; (2) she
was qualified for the position; (3) she suffered an adverse employment action; and (4) after her
adverse employment action, she was replaced by someone not a member of the protected class or
that others similarly situated and outside of the protected class were more favorably treated. See,
e.g., Holmes v. DEA, 512 F. Supp.2d 826, 840 (W.D. Tex. – El Paso 2007).

       22.     “Congress intended the Pregnancy Discrimination Act (PDA) to provide relief for
working women and to end discrimination against pregnant workers.” Laxton v. Gap, 333 F.3d
572, 577 (5th Cir. 2002) (quoting California Fed. Sav. And Loan Ass’n v. Guerra, 479 U.S. 272,
276 (1987)).

        23.    A claim under the PDA is analyzed like Title VII. See Urbano v. Continental
Airlines, 138 F.3d 204, 206 (5th Cir. 1998). To establish a claim for pregnancy discrimination,



                                                                                                      4
      Case 4:21-cv-01844 Document 1 Filed on 06/08/21 in TXSD Page 5 of 8




Plaintiff must prove that (1) she is a member of a protected class; (2) she was qualified for her
position; (3) she was subject to an adverse employment action; and (4) she was replaced by
someone outside of her protected class, or that other similarly situated employees were more
favorably treated. Carter v. Swiftships, LLC, 2018 U.S. Dist. LEXIS 9099 at *11 (W.D. La. 2018).

        24.    Plaintiff is a member of a protected class, based on her gender, race, and pregnancy.
For the years that Plaintiff was employed, Plaintiff was never written up or reprimanded for any
performance issues and was qualified for her position. Plaintiff was treated less favorably than
employees similarly situated. Plaintiff’s pregnancy and related medical leave caused Defendant to
fire her.

B.      COUNT TWO AGAINST BLF AND BERGQUIST – FMLA RETALIATION AND
            INTERFERENCE IN VIOLATION OF 29 U.S.C § 2615(a)(1)

       25.     Plaintiff incorporates by reference all of the above facts.

         26.    An employer is prohibited from discharging or in any way discriminating or
retaliating against any person for exercising or attempting to exercise his or her rights under the
FMLA. “To prove FMLA retaliation, the employee must demonstrate: (1) she was protected under
the FMLA; (2) she suffered an adverse employment action; and (3) she was treated less favorably
than an employee who had not requested leave under the FMLA or the adverse decision was made
because she sought protection under the FMLA.” Acker v. GM, LLC, 853 F.3d 784, 790 (5th Cir.
2017).

        27.     To prove an interference claim, a plaintiff must at least show that [defendant]
interfered with, restrained, or denied [her] exercise of attempt to exercise FMLA rights, and that
the violation prejudiced [her].” Id. At 788.

        28.     Plaintiff was protected under the FMLA and took leave that should have been
certified under the FMLA. Defendant BLF never complied with its statutory duties under the
FMLA to implement an FMLA policy, advise Ayers of her rights under the FMLA, or offer her
FMLA leave when she notified BLF of an FMLA-qualifying condition. Bergquist set policies for
BLF; hired and fired employees including Plaintiff; controlled employees’ terms and conditions
of employment including payments and schedules; and supervised Plaintiff directly and indirectly.
BLF and Bergquist terminated Plaintiff for taking FMLA leave. Defendants did so to interfere with
this leave and to retaliate against Ayers for taking leave.

        29.     As a result of Defendants’ unlawful actions, Plaintiff has suffered, and will continue
to suffer, actual damages in the form of lost wages, medical costs, and lost benefits.

     C.   COUNT THREE AGAINST BLF – DISABILITY DISCRIMINATION AND
     FAILURE TO ACCOMMODATE IN VIOLATION OF THE AMERICANS WITH
                          DISABILITIES ACT

       30.     Plaintiff incorporates by reference all of the above facts.




                                                                                                    5
      Case 4:21-cv-01844 Document 1 Filed on 06/08/21 in TXSD Page 6 of 8




        31.     The Americans with Disabilities Act proscribes that no covered entity shall
discriminate against a qualified individual on the basis of a disability in regard to job application
procedures, the hiring, advancement, or discharge of employees, employee compensation, job
training, and other terms, conditions, and privileges of employment. 42 U.S.C. § 12112(a).

        32.    While pregnancy is not a disability, pregnancy-related medical conditions can be.
In Appel v. Inspire Pharms, Inc., the court found that Plaintiff, who was house-confined due to her
high-risk pregnancy and possessed an incompetent cervix, was disabled. Appel v. Inspire Pharms,
Inc., 712 F. Supp.2d 538, 547 (N.D. Tex. – Dallas 2010).

        33.     A person is disabled under the ADA if she (1) has a physical or mental impairment
that substantially limits one or more of the major life activities; (2) has a record of such
impairment; or (3) is regarding as having such an impairment. 42 U.S.C. § 12102(2). A Plaintiff
may establish a claim of discrimination by showing that (1) she suffers from a disability; (2) was
qualified for the job; (3) was subject to an adverse employment action; and (4) was replaced by a
non-disabled person or treated less favorably than non-disabled employees. Appel, 712 F. Supp.2d
at 547.

        34.     There is no requirement that an impairment last a particular length of time to be
considered substantially limiting under the ADA Amendments Act of 2008, and an impairment
lasting fewer than six months can be a disability. See 29 C.F.R. § 1630.2(j)(1)(ix). In addition, the
determination of whether an individual has a disability is not necessarily based on the name or
diagnosis of the impairment, but rather on the effect of that impairment on the life of the individual.
See 29 C.F.R. § 1630.2(j).

        35.   Plaintiff was placed on bed rest due to her pregnancy-related medical condition
which affected major life activities such as sleeping, walking, standing, bending, concentrating,
and working. Notwithstanding this she was qualified to continue working during the period of her
disability.

       36.     “In both claims for adverse action based on a disability and claims for failure to
accommodate, the employee has the threshold requirement of establishing she is a qualified
individual with a disability. In order to be qualified, the employee with a disability must be able to
carry out the essential functions of her position, with or without a reasonable accommodation.”
Molina v. DSI Renal Inc., 840 F. Supp.2d 984, 993 (W.D. Tex. – El Paso 2011). The employer is
required to engage in an interactive process with a disabled employee to determine reasonable
accommodations. Defendant failed to engage in any meaningful interactive process with Plaintiff.
Further, Defendant failed to accommodate Plaintiff based on her pregnancy-related disability by
allowing her to continue working from home. Defendant also terminated Plaintiff due to her
pregnancy-related disability.

                                     VI.      JURY DEMAND

       37.     Plaintiff demands a trial by jury.

                                           VII.   PRAYER



                                                                                                     6
      Case 4:21-cv-01844 Document 1 Filed on 06/08/21 in TXSD Page 7 of 8




       38.    Plaintiff requests that the Court issue a summons for Defendant to appear and
answer, and that Plaintiff be awarded a judgment against the Defendant for the following:

              a.     Actual damages including but not limited to pecuniary losses, non-
                     pecuniary losses, back pay and front pay;

              b.     Emotional distress and other compensatory damages;

              c.     Liquidated and/or punitive damages;

              d.     Attorney’s fees and court costs;

              e.     Prejudgment and post-judgment interest; and

              f.     All other relief to which she is entitled.




                                                             Respectfully submitted,

                                                             By: /s/ Samantha Martinez
                                                             Samantha Martinez
                                                             MARTINEZ FIRM, PLLC
                                                             Federal ID No. 27604
                                                             State Bar No. 24026860
                                                             sam@mtzfirm.com
                                                             325 Heights Blvd.
                                                             Houston, TX 77007
                                                             Telephone:     (713) 333-3270
                                                             Telecopier: (713) 333-3275

                                                             COUNSEL FOR PLAINTIFF
                                                             TIECIA AYERS




                                                                                             7
JS 44 (Rev. 04/21)         Case 4:21-cv-01844 Document 1 Filed SHEET
                                               CIVIL COVER     on 06/08/21 in TXSD Page 8 of 8
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                       DEFENDANTS
         Tiecia Ayers                                                                                   Bergquist Law Firm, PLLC, & David W. Bergquist
   (b)   County of Residence of First Listed Plaintiff                                                  County of Residence of First Listed Defendant              Harris
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                        NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                   THE TRACT OF LAND INVOLVED.

   (c)   Attorneys (Firm Name, Address, and Telephone Number)                                            Attorneys (If Known)
         Samantha Martinez, Martinez Firm, PLLC, 325 Heights
         Blvd., Houston, TX 77007, 713-333-3270
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                    III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                    and One Box for Defendant)
   1   U.S. Government               ✖ 3 Federal Question                                                                     PTF        DEF                                            PTF       DEF
         Plaintiff                           (U.S. Government Not a Party)                     Citizen of This State            1          1      Incorporated or Principal Place             4     4
                                                                                                                                                    of Business In This State

   2   U.S. Government                 4 Diversity                                             Citizen of Another State            2          2   Incorporated and Principal Place            5        5
         Defendant                          (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                               Citizen or Subject of a             3          3   Foreign Nation                              6        6
                                                                                                 Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                  Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                              TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
  110 Insurance                      PERSONAL INJURY                 PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                         310 Airplane                   365 Personal Injury -             of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                     315 Airplane Product               Product Liability         690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument               Liability                 367 Health Care/                                                     INTELLECTUAL                    400 State Reapportionment
  150 Recovery of Overpayment        320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment           Slander                       Personal Injury                                                820 Copyrights                    430 Banks and Banking
  151 Medicare Act                   330 Federal Employers’             Product Liability                                              830 Patent                        450 Commerce
  152 Recovery of Defaulted               Liability                 368 Asbestos Personal                                              835 Patent - Abbreviated          460 Deportation
       Student Loans                 340 Marine                         Injury Product                                                     New Drug Application          470 Racketeer Influenced and
       (Excludes Veterans)           345 Marine Product                 Liability                                                      840 Trademark                         Corrupt Organizations
  153 Recovery of Overpayment             Liability                PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets          480 Consumer Credit
      of Veteran’s Benefits          350 Motor Vehicle              370 Other Fraud              710 Fair Labor Standards                  Act of 2016                       (15 USC 1681 or 1692)
  160 Stockholders’ Suits            355 Motor Vehicle              371 Truth in Lending             Act                                                                 485 Telephone Consumer
  190 Other Contract                     Product Liability          380 Other Personal           720 Labor/Management                  SOCIAL SECURITY                       Protection Act
  195 Contract Product Liability     360 Other Personal                 Property Damage              Relations                         861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                          Injury                     385 Property Damage          740 Railway Labor Act                 862 Black Lung (923)              850 Securities/Commodities/
                                     362 Personal Injury -              Product Liability      ✖ 751 Family and Medical                863 DIWC/DIWW (405(g))                Exchange
                                         Medical Malpractice                                         Leave Act                         864 SSID Title XVI                890 Other Statutory Actions
      REAL PROPERTY                    CIVIL RIGHTS                PRISONER PETITIONS            790 Other Labor Litigation            865 RSI (405(g))                  891 Agricultural Acts
  210 Land Condemnation              440 Other Civil Rights         Habeas Corpus:               791 Employee Retirement                                                 893 Environmental Matters
  220 Foreclosure                    441 Voting                     463 Alien Detainee               Income Security Act               FEDERAL TAX SUITS                 895 Freedom of Information
  230 Rent Lease & Ejectment         442 Employment                 510 Motions to Vacate                                              870 Taxes (U.S. Plaintiff             Act
  240 Torts to Land                  443 Housing/                       Sentence                                                            or Defendant)                896 Arbitration
  245 Tort Product Liability             Accommodations             530 General                                                        871 IRS—Third Party               899 Administrative Procedure
  290 All Other Real Property        445 Amer. w/Disabilities -     535 Death Penalty                 IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                         Employment                 Other:                        462 Naturalization Application                                             Agency Decision
                                     446 Amer. w/Disabilities -     540 Mandamus & Other          465 Other Immigration                                                  950 Constitutionality of
                                         Other                      550 Civil Rights                  Actions                                                                State Statutes
                                     448 Education                  555 Prison Condition
                                                                     560 Civil Detainee -
                                                                        Conditions of
                                                                        Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖1     Original          2 Removed from                     3     Remanded from              4 Reinstated or             5 Transferred from        6 Multidistrict                   8 Multidistrict
       Proceeding          State Court                            Appellate Court              Reopened                    Another District            Litigation -                    Litigation -
                                                                                                                           (specify)                   Transfer                        Direct File
                                       Cite the U.S. Civil Statute under which you are fili ng (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION Brief description of cause:
                                       Plaintiff was terminated due to her sex/gender, race, & pregnancy discrimination, FMLA retaliation & interference, and ADA disability discrimination.
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                              750,000+                                    JURY DEMAND:         ✖ Yes       No
VIII. RELATED CASE(S)
                                          (See instructions):
      IF ANY                                                      JUDGE                                                                DOCKET NUMBER


DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD.
Jun 8, 2021
FOR OFFICE USE ONLY
  RECEIPT #                     AMOUNT                                   APPLYING IFP                                    JUDGE                           MAG. JUDGE
